Citation Nr: 0941508	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of low back 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1984 to July 1984 and from September 1985 to April 
1986.  He had additional periods of service in the 
Pennsylvania Army National Guard February. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO), in which the benefit sought 
on appeal was denied. 

In August 2009, the Veteran testified before the undersigned 
during a hearing held at the Central Office in Washington, 
District of Columbia.  A copy of the transcript has been 
associated with the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
residuals of a low back injury.  Specifically, he contends 
that he injured his back while lifting ammunition on April 1, 
2001 while serving in the Pennsylvania Army National Guard 
(PAANG).  Supporting his contention is the fact that private 
treatment records from April 2, 2001 to July 31, 2001 show 
that the Veteran sought chiropractic treatment for low back 
pain, and that the veteran was recommended not to attend 
National Guard Duty in April 2001.  The record also contains 
a letter from a PAANG supply sergeant indicating that the 
Veteran was a member of his unit from December 23, 1997 to 
December 23, 2001, and that he hurt his back lifting 155mm 
projectiles from one vehicle to another during that period.  
Additionally, the private treatment records from April 2001 
show that the Veteran complained of low back pain and that he 
was diagnosed with lower back facet syndrome.  The 
chiropractor's record from April 2, 2001 note a history of 
low back pain for 3-5 years, but do not note a specific 
injury on April 1, 2001.  Subsequent private treatment 
records show that the Veteran continued to complain of, and 
receive treatment for, chronic low back pain.  A private 
report of a January 2008 lumbar spine x-rays shows the 
Veteran has mild disc space narrowing of L5-S1.  There was 
also evidence of degenerative changes of the lower lumbar 
spine.

What remains outstanding, however, are any records that 
document the following: (1) that the veteran had service in 
the PAANG on April 1, 2001; (2) that the Veteran had actually 
injured his back while serving in the PAANG (on April 1, 
2001, or any other day during service); and (3) that the 
Veteran's current back disability is related to an injury 
that occurred on April 1, 2001 (or some other date during 
service).  As explained below, the Board finds that 
additional development is necessary prior to adjudication. 

The Board observes that while the record verifies that the 
Veteran served in the PAANG, including from December 1997 to 
December 2001, the actual dates on which the Veteran served 
on active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA) in the PAANG for the period from 
December 2000 to December 2001 still have not been verified.  
Absent a finding that the Veteran had appropriate, verified 
service on the day in question, the Board has little basis 
upon which to even begin a discussion of the claim for 
service connection based on a reported injury on such date.  
See 38 U.S.C.A. §§ 101(24), 1110.

Only service department records can establish if and when a 
person was serving on active duty, ACDUTRA, or INACDUTRA.  
See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The RO/AMC 
should undertake additional efforts to verify the specific 
dates of ACDUTRA and INACDUTRA for the Veteran's National 
Guard service.  Specifically, the RO/AMC should obtain an 
answer from the National Personnel Records Center (NPRC), or 
any other appropriate agency such as the PAANG, as to whether 
the appellant had a period of ACDUTRA or INACDUTRA on April 
1, 2001.  

Additionally, the Veteran should be asked to provide any 
supporting documentation that would show he injured his back 
on a date (including April 1, 2001) while he was serving in 
the PAANG.

The Veteran has not been afforded a VA examination in 
conjunction with his claim.    Following full development 
regarding records of service, and records of treatment for 
back problems, the RO/AMC should schedule the Veteran for a 
VA examination to determine the nature and likely etiology of 
any current low back disorder.  The RO/AMC should instruct 
the examiner to provide an opinion on whether the Veteran's 
current disability is related to the alleged back injury 
during service. 

Prior to any examination, the RO/AMC should ask the Veteran 
to identify any outstanding records of pertinent VA and 
private treatment, and obtain those records.  Particularly, 
the Board notes that the record does not contain any 
treatment records for treatment between April 2002 and June 
2005.  During the August 2009 hearing, the Veteran testified 
that he sought treatment at VA Medical Center or Clinic in 
the past. There are no VA treatment records contained in the 
claims folder.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact all 
appropriate service departments, Federal 
agencies, and/or state agencies and 
request complete copies of the Veteran's 
service personnel records and service 
treatment records.  The RO should also 
attempt to determine whether the Veteran 
was on active duty, active duty for 
training (ACDUTRA), or inactive duty 
training (INACDUTRA) on April 1, 2001, 
which is the date that he claimed the low 
back injury occurred.  All efforts to 
obtain these records should be fully 
documented, and if no such records exist, 
evidence to this effect should be 
included in the claims file.

2.  The RO/AMC should contact the Veteran 
and ask that he provide any supporting 
documentation that would show he injured 
his back on a date (including April 1, 
2001) while he was serving in the PAANG.
  
3.  By appropriate means, and with any 
necessary assistance from the Veteran, 
the RO/AMC should seek to identify and 
obtain any VA and/or private records of 
pertinent medical treatment that are not 
yet on file.  In particular, any 
additional treatment records between 
April 2002 and June 2005. 

4.  After receipt of any additional 
records, the RO/AMC should then schedule 
the Veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and likely etiology of any low 
back disorder.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
Particular attention should be given to 
the Veteran's treatment records and 
documents on file back in April 2001.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings from the examination, 
the examiner is requested to provide a 
diagnosis corresponding to the claimed 
low back disorder.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any diagnosed low back 
disorder is etiologically related to the 
Veteran's period of service, including, 
specifically, his service in the 
Pennsylvania Army National Guard on or 
around April 1, 2001.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

5.  The RO/AMC should then re-adjudicate 
the claim under review here.  If any 
benefit sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


